                   Case 20-10374-AJC         Doc 12       Filed 02/06/20   Page 1 of 5




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION


In re:

CLAUDIO PEIXOTO NUNES,                                      Case No.: 20-10374-AJC
                                                            Chapter: 7
         Debtor.
                                                      /

                        THE BANK OF NEW YORK MELLON
                 F/K/A THE BANK OF NEW YORK AS SUCCESSOR IN
                  INTEREST TO JP MORGAN CHASE BANK, N.A. AS
                TRUSTEE’S MOTION FOR RELIEF FROM AUTOMATIC
              STAY TO ENFORCE FINAL JUDGMENT OF FORECLOSURE
                       The Meeting of Creditors is scheduled for February 18, 2020

         THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK as

successor     in      interest     to   JP   Morgan       Chase   Bank,    N.A.   as     Trustee   for

Structured Asset Mortgage Investments II Trust 2006-AR3 Mortgage Pass-Through Certificates

Series 2006-AR3 (the “Secured Creditor”), its successors and/or assigns, as a secured creditor of

the bankruptcy estate of Claudio Peixoto Nunes (the “Debtor”), seeks relief from the automatic

stay pursuant to 11 U.S.C. § 362(d), and in support thereof, states as follows:

         1.        Debtor's Bankruptcy Case. On January 13, 2020, the Debtor filed the above-

captioned Chapter 7 bankruptcy case.

         2.        Jurisdiction. Jurisdiction of this matter is properly before this Court pursuant to

28 U.S.C. § 1334 and Rule 4001(a) of the Federal Rules of Bankruptcy Procedure.

         3.        Right to Foreclose. Attached are redacted copies of any documents that support

the claim, such as promissory notes, purchase order, invoices, itemized statements of running

accounts, contracts, judgments, mortgages, and security agreements in support of right to seek a

lift of the automatic stay and foreclose if necessary.
                Case 20-10374-AJC        Doc 12     Filed 02/06/20     Page 2 of 5




       4.       Collateral. Secured Creditor is entitled to enforce the Note and Mortgage, which

are secured by the real property (the “Property”) located at 1951 Southeast Coffee St., Miami,

Florida 33133-3210 which may also be known as 1951 Secoffee St, Miami, Florida 33133-3210

and further described as follows:




       5.       Secured Creditor’s Claim. Secured Creditor is owed an outstanding principal

balance of $1,370,765.90, plus applicable interest, penalties, fees and costs and is due for the

May 1, 2012 payment and all subsequent payments due thereafter.

       6.       Foreclosure Proceedings. As a result of the Debtor's failure to make the monthly

payments due under the note and mortgage, Secured Creditor commenced a foreclosure action

against the Debtor in the case captioned THE BANK OF NEW YORK MELLON F/K/A THE

BANK OF NEW YORK as successor in interest to JP Morgan Chase Bank, N.A. as Trustee for

Structured Asset Mortgage Investments II Trust 2006-AR3 Mortgage Pass-Through Certificates

Series 2006-AR3 vs. Claudio Nunes, et al., Case No. 2017-002888-CA-01, in the 11th Judicial

Circuit, in and for Miami-Dade County, Florida. On May 01, 2018, a Consent Final Judgment of

foreclosure was entered in the amount of $2,100,897.76. A copy of the Consent Final Judgment

is attached hereto as Exhibit A. A copy of the Foreclosure Docket is attached as Exhibit B.

       7.       Relief Requested. Secured Creditor requests the entry of an order modifying the

automatic stay pursuant to 11 U.S.C. § 362(d) to permit Secured Creditor to enforce all of its in

rem remedies against the Property pursuant to the Final Judgment. The requested relief should

be granted for the following reasons:

            •   Secured Creditor’s interest is not being adequately protected as the Final
                Judgment has not been satisfied.
                  Case 20-10374-AJC        Doc 12      Filed 02/06/20   Page 3 of 5




              •   The Debtor has no equity in the Property, as evidenced by the County Appraiser’s
                  value, which lists the value of the Property at $1,681.856.00. This amount is less
                  than the outstanding amount due to Secured Creditor pursuant to the Final
                  Judgment. A copy of the valuation is attached as Exhibit C.

              •   The Property has not been claimed exempt by the Debtor. The property has not
                  been abandoned by the Trustee;

              •   Since the instant case is a Chapter 7 bankruptcy, the Property is not
                  necessary to an effective reorganization;

              •   Interest continues to accrue; and

              •   Property taxes continue to accrue.

        8.        Request for Attorney’s Fees and Costs. Secured Creditor requests attorney’s fees

in the amount of $750.00 and costs of $181.00, as a result of filing the instant motion.

        9.        Request for Hearing in 30 Days. In the event a timely objection is filed in

response to the instant motion, Secured Creditor requests that a hearing be held within thirty (30)

days.

        10.       Request for Waiver of 14-Day Stay of Relief. Secured Creditor requests that the

14 day stay, pursuant to Fed. R. Bankr. P. 4001(a)(3), be waived.



                       REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
               Case 20-10374-AJC         Doc 12     Filed 02/06/20     Page 4 of 5




       Wherefore, Secured Creditor requests the entry of an order modifying the automatic stay

and for such other and further relief as the Court deems just and proper.


                                                     McCalla Raymer Leibert Pierce, LLC

                                          By:        /s/ Melbalynn Fisher
                                                     Melbalynn Fisher
                                                     Florida Bar No. 107698
                                                     Attorney for Creditor
                                                     110 S.E. 6th Street, Suite 2400
                                                     Ft. Lauderdale, FL 33301
                                                     Phone: 954-526-5846
                                                     Fax: 954-526-5846
                                                     Email: melbalynn.fisher@mccalla.com
              Case 20-10374-AJC       Doc 12     Filed 02/06/20    Page 5 of 5




                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on February 6, 2020, a true and correct copy of the

foregoing was served by U.S. Mail, First Class to Claudio Peixoto Nunes, 1951 Secoffee Street,

Miami, FL 33133; and those parties receiving CM/ECF service


   •   Andres Montejo amontejo@andresmontejolaw.com,
       bkmontejo@gmail.com;tami@andresmontejolaw.com;R51007@notify.bestcase.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Maria Yip trustee@yipcpa.com, mmy@trustesolutions.net
   •   Melbalynn Fisher - melbalynn.fisher@mccalla.com
   •   Kenia Molina -Kenia.Molina@mccalla.com




                                           By:       /s/ Melbalynn Fisher
                                                     Melbalynn Fisher
